In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana
        ______________________________

              No. 06-09-00241-CR
        ______________________________


   QUINCY WELLINGTON JACKSON, Appellant

                         V.

         THE STATE OF TEXAS, Appellee




   On Appeal from the 188th Judicial District Court
                Gregg County, Texas
              Trial Court No. 37052-A




    Before Morriss, C.J., Carter and Moseley, JJ.
   Memorandum Opinion by Chief Justice Morriss
                                        MEMORANDUM OPINION

        Quincy Wellington Jackson filed a notice of appeal December 16, 2009, “on errors raised

by written motion and ruled on before trial and on errors arising during and subsequent to trial.”

After a thorough review of the clerk’s record, we found no appealable order in the record.1

        A timely notice of appeal from a conviction or an appealable order is necessary to invoke

this Court’s jurisdiction. Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996). This

Court has jurisdiction over criminal appeals only when expressly granted by law. Everett v. State,

91 S.W.3d 386 (Tex. App.—Waco 2002, no pet.).

        After our receipt of the clerk’s record March 29, we notified counsel by letter March 30 of

the possible jurisdictional defect and requested that counsel, within ten days of the date of the

letter, show this Court how it had jurisdiction. Counsel filed a motion requesting that this appeal

be abated to the trial court “for entry of an order correcting the record to show that hearings [in a

companion case] were also hearings in the other case.”




1
 We note that the same competency hearing was involved both in this case and the companion, but while the other case
proceeded to judgment, there is nothing to reflect that this prosecution did likewise.

                                                         2
       That motion is overruled. There being no appealable order in the record, we dismiss this

appeal for want of jurisdiction.



                                                   Josh R. Morriss, III
                                                   Chief Justice

Date Submitted:        April 15, 2010
Date Decided:          April 16, 2010

Do Not Publish




                                              3